Exhibit 10.64

SUBLEASE

THIS SUBLEASE (this “Sublease”) is made as of this 4th day of December, 2007
between Marketing Werks, Inc., an Illinois corporation (“Sublessor”), whose
address is 111 E. Wacker Drive, Ste 3000, Chicago, Illinois 60601, and J.C.
Whitney & Co., a Delaware corporation, (“Sublessee”), whose address is 225 North
Michigan Avenue, Chicago, IL 60601.

1. Premises. Sublessor, in consideration of the rents to be paid and the terms
and conditions to be performed by Sublessee, does hereby sublease to Sublessee,
those certain premises situated in Chicago, Illinois, more particularly
described as Suite 3000, containing approximately 22,323 rentable square feet
(the “Premises”), located on the 30th floor of the building located at 111 E.
Wacker Drive, Chicago, Illinois 60601 (the “Building”), together with the right
to use the common facilities of the Building.

2. Term. The term of this Sublease shall be for a period commencing on May 14,
2008 (the “Commencement Date”) and shall expire on January 31, 2017 (the
“Expiration Date”). On or before May 14, 2008 Sublessor shall deliver possession
of the Premises to Sublessee (i) free and clear of all occupants, (ii) with all
personal property removed other than the Furniture, and (iii) in reasonably
clean condition (the “Delivery Condition”). In the event Sublessor fails to
deliver the Premises to Sublessee in the Delivery Condition on or before the
Commencement Date, subject to Sublessee’s rights and remedies available to
Sublessee in this Sublease, at law or in equity, the Commencement Date shall be
postponed until such time as Sublessor delivers the Premises to Sublessee in the
Delivery Condition.

 

  a)

In the event Sublessor does not deliver the Premises to Sublessee on or before
May 21, 2008 in the Delivery Condition, Sublessor acknowledges that such delay
will result in Sublessee having to hold over in their existing premises under
their sublease agreement (the “Midas Sublease”) with Midas International
Corporation (“Midas”) at 225 North Michigan Avenue. Therefore, without limiting
Sublessee’s other rights or remedies under this Sublease, at law or in equity,
including Sublessee’s right to receive Delay Damages, Sublessor will pay,
indemnify and defend Sublessee from and against all claims and damages,
including, but not limited to, direct, consequential and special damages,
sustained by reason of Sublessor’s failure to deliver the premises by May 21,
2008 (the “Holdover Damages”). The Holdover Damages include, but are not limited
to, holdover rent and any damages payable by Sublessee to Midas or any other
party. Sublessor acknowledges that the prime landlord under the Midas Sublease
(“Midas Landlord”) has the right to extend the term of Midas’ tenancy for a
period of one (1) year at two hundred percent (200%) of the then gross rent in
the last year of the lease for 73,456 rentable square feet as a result of any
holdover. If Midas Landlord exercises such right, not including any other
damages that may be payable by Sublessee, the annual gross rent cost payable to
Midas Landlord will be approximately $5,000,000. Sublessee shall have the right
to offset any such Holdover Damages for which Sublessor is responsible against
rent



--------------------------------------------------------------------------------

 

payable pursuant to this Sublease. In such case, Sublessor shall have the right,
but not the obligation to negotiate a settlement with Midas Landlord and
Sublessee shall reasonably cooperate with Sublessor in any such negotiation (at
no cost to Sublessee), provided that any such settlement agreement shall be
subject to Sublessee’s reasonable approval and in no event shall such settlement
agreement adversely affect Sublessee’s obligations or rights under the Midas
Sublease or with respect to Midas Landlord.

 

  b) In addition, and without limiting Sublessee’s other rights or remedies
under this Sublease, at law or in equity, including Sublessee’s right to receive
Holdover Damages, if Sublessor does not deliver the Premises to Sublessee on or
before May 14, 2008 in the Delivery Condition, Sublessor shall pay to Sublessee
as liquidated damages for such delay (but not to compensate Sublessee for
Holdover Damages), and not as a penalty, the amount of $2,000 per day (“Delay
Damages”) for each day of such delay through the actual delivery date. Sublessor
shall pay all such accrued Delay Damages to Sublessee on a weekly basis as such
Delay Damages accrue. The payment of Delay Damages shall not affect Sublessor’s
obligation to also pay Holdover Damages, if applicable, and any other amounts
payable to Sublessee by Sublessor. If Sublessor fails to pay the Delay Damages
when required, Sublessee shall have the right to offset such Delay Damages
against rent payable under this Sublease.

 

  c) In addition, and without limiting Sublessee’s other rights or remedies,
including Sublessee’s right to receive Holdover Damages and Delay Damages or any
other right or remedy under this Sublease, at law or in equity, if Sublessor
does not deliver the Premises to Sublessee on or before June 15, 2008, Sublessee
shall have the right to terminate this Sublease at no cost whatsoever to
Sublessee, provided such notice is delivered before delivery of the Premises to
Sublessee in the Delivery Condition.

3. Rent.

 

  a) Sublessee shall pay to the Sublessor as base rent for the Premises during
the term of this Sublease, payable in advance, the monthly installments listed
below (the “Base Rent”), on or before the twenty-fifth day of each and every
month preceding the month such rent is due, commencing with the Commencement
Date; provided, however, that if the term shall commence on a day other than the
first day of a calendar month or shall end on a day other than the last day of a
calendar month, the rental for such first or last fractional month shall be such
proportion of the monthly rental as the number of days in such fractional month
bears to the total number of days in the calendar month, provided further, that
if Sublessee shall occupy the Premises prior to the Commencement Date, such
occupancy shall be subject to all of the terms and conditions of this Sublease,
but Sublessee shall not be required to pay Base Rent or Additional Rent until
the Commencement Date:

 

Commencement Date – January 31, 2009:

   $ 25,113.38/month   

February 1, 2009 – January 31, 2010:

   $ 26,043.50/month   

February 1, 2010 – January 31, 2011:

   $ 26,973.63/month   

February 1, 2011 – January 31,2012:

   $ 27,903.75/month   

February 1, 2012 – January 31, 2013:

   $ 28,833.88/month   

February 1, 2013 – January 31, 2014:

   $ 29,764.00/month   

February 1, 2014 – January 31, 2015:

   $ 30,694.13/month   

February 1, 2015 – January 31, 2016:

   $ 31,624.25/month   

February 1, 2016 – January 31, 2017:

   $ 32,554.38/month   



--------------------------------------------------------------------------------

  b) Sublessee shall pay Sublessor Base Rent, plus any additional Operating
Expenses incurred by Sublessor, rent adjustments, rent adjustment deposits, or
other sums charged for the Premises pursuant to the terms of the Amended Master
Lease (as defined in Section 6 below) (therein referred to as “Additional Rent”)
at the address set forth for Sublessor below, or at such other place as
Sublessor shall designate from time to time:

Marketing Werks, Inc.

111 E. Wacker Drive, Ste 3000

Chicago, Illinois 60601

Attention: Julie Guida

First month’s rent shall be due within five (5) days after Sublessee, Sublessor
and Master Landlord have executed and delivered the Master Landlord’s Consent
(as defined in Section 17) to this Sublease. Notwithstanding the foregoing,
provided Sublessee is not in Default hereunder or under the Amended Master
Lease, gross Rent (inclusive of Additional Rent) shall abate from the
Commencement Date through November 30, 2008 (the “Abatement Period”). For the
avoidance of doubt, provided Sublessee is not in Default hereunder or under the
Amended Master Lease, Sublessee shall not be required to pay Base Rent or
Additional Rent from the Commencement Date through November 30, 2008. If the
Commencement Date does not occur on May 14, 2008 (unless due to Sublessee), the
Abatement Period shall be extended one day for each day that the Commencement
Date is delayed beyond May 14, 2008.

 

  c)

Additional Rent shall be payable in the same manner as provided in the Amended
Master Lease and shall be based on Master Landlord’s statements, including
estimates rendered to Sublessor with respect to such items, which statements
shall be made available by Sublessor to Sublessee promptly after receipt thereof
from Master Landlord. To the extent that any amounts paid by Sublessee on
account of any of such items are based



--------------------------------------------------------------------------------

 

on estimates provided by Master Landlord and exceed the amount actually due and
payable by Sublessee hereunder, such overpayment shall, in accordance with the
procedure by which overpayment of such an item is treated under the Amended
Master Lease, be either refunded to Sublessee or credited against the amounts
next coming due from the Sublessee for the applicable item pursuant to this
Section promptly after Sublessor has received the refund or credit from Master
Landlord; provided, however, that if such overpayment shall have been credited
to Sublessee and is not fully reimbursed by such credit prior to the expiration
of this Sublease term, then promptly following the expiration or earlier
termination of the term of this Sublease, Sublessor shall reimburse Sublessee
for the remaining balance of such overpayment, less any amounts Sublessee may
owe to Sublessor upon the expiration of the term of this Sublease. To the extent
that any estimated amounts so paid by Sublessee are less than the amount
actually due and payable hereunder by Sublessee, Sublessee shall pay the
difference to Sublessor within twenty (20) days after notice thereof. If any
refund or credit results from an audit, challenge or other proceeding instituted
by Sublessor, Sublessor shall be entitled to first deduct from any such refund
or credit Sublessor’s actual reasonable expenses incurred in connection with
obtaining such refund or credit and Sublessee shall be entitled to the net
refund or credit within twenty (20) days after receipt by Sublessor either, at
Sublessor’s option, as a credit against Rent next due and payable or in the form
of a reimbursement payment to Sublessee. Sublessee’s payments under this Section
for any partial lease year shall be prorated on a per diem basis. At Sublessee’s
request, Sublessor shall exercise its audit rights (at no cost to Sublessor)
under the Amended Master Lease to the extent that such rights are available
under the Amended Master Lease and shall share such information with Sublessee.
In no event shall Sublessee’s obligation to pay Additional Rent hereunder exceed
the amount attributable to the Premises due and payable by the Sublessor under
the Amended Master Lease. Sublessee shall be entitled to the portion of all
credits if any, given by Master Landlord to Sublessor for overpayment of such
costs that are attributable to the Premises during the term of this Sublease.
The provisions of this Section shall survive the expiration or sooner
termination of this Sublease.

4. Security Deposit. Sublessee shall pay Sublessor the amount of One Hundred
Fifty-three Thousand Four Hundred Seventy and 62/100 ($153,470.62) Dollars
(equal to three months’ gross rent), within five (5) days after Sublessor,
Sublessee and Master Landlord have executed and delivered the Master Landlord’s
Consent (as defined in Section 17) to this Sublease, as security deposit for
Sublessee’s faithful performance of Sublessor’s obligations hereunder. If
Sublessee fails to pay rent or otherwise defaults with respect to any provision
of this Sublease, Sublessor may, after the expiration of all applicable notice
and cure periods, use, apply or retain all or any portion of the deposit for the
payment of any rent or any other sum to which Sublessor may become obligated by
reason of Sublessee’s default, or to compensate Sublessor for any loss or damage
which Sublessor may suffer thereby. Sublessee shall not be



--------------------------------------------------------------------------------

required to keep the deposit separate from its general account. If Sublessee
performs all of Sublessor’s obligations hereunder, the deposit, or so much
thereof as has not theretofore been applied by Sublessor or refunded to
Sublessee, shall be returned, without payment of interest or other increments
for its use, to Sublessee within 30 days after the expiration of the term hereof
and after Sublessee has vacated the Premises. Notwithstanding the foregoing,
provided that Sublessee is not then in Default and no event which with the
passage of time or the giving of notice or both would constitute a Default
exists, the Security Deposit shall be reduced to two months’ gross rent (the
“Reduced Security Deposit Amount”) on and as of February 1, 2014 (the “Security
Deposit Reduction Date”). Accordingly, if Sublessee is not in Default as of
February 14, 2014 and no event which with the passage of time or the giving of
notice or both would constitute a Default exists, Sublessor shall refund the
excess Security Deposit within thirty (30) days after February 14, 2008.
Notwithstanding the foregoing, if Sublessee is in Default on the Security
Deposit Reduction Date or Sublessee is in breach of this Sublease but the
applicable notice and cure period has not expired by such date, then upon
Sublessee’s cure of any such Default or breach, Sublessee shall have the right
to reduce the Security Deposit to the Reduced Security Deposit Amount, provided
that if Sublessee has been in Default more than three (3) times during the Term
prior to the Security Deposit Reduction Date then Sublessee shall have not have
the right to reduce the Security Deposit after Security Deposit Reduction Date
regardless if Sublessee ultimately cures such Default or breach.

Instead of a cash security deposit, Sublessee shall have the right at any time
during the Sublease Term (including, without limitation, on or before the date
that the cash Security Deposit is due hereunder) to replace the cash Security
Deposit with a clean, unconditional and irrevocable Letter of Credit Security
Deposit (the “Letter of Credit”). If Sublessee elects to deposit a Letter of
Credit, the Letter of Credit and any substitute Letter of Credit shall be issued
in a form and by a bank (the “Bank”) approved by Sublessor, in Sublessor’s
reasonable discretion. Upon Sublessee’s deposit of the Letter of Credit with
Sublessor, Sublessor shall immediately return the cash Security Deposit.
Sublessee shall maintain the Letter of Credit, or a substitute Letter of Credit,
from the Bank approved by Sublessor, in accordance with the terms hereof, in
full force and effect at all times during the entire term of this Sublease
(subject to terms of this Sublease) and for a period of thirty (30) days
thereafter (the last day of such 30 day period shall be referred to as the
“Return Date”) or until all obligations due from Sublessee under this Sublease
have been paid in full. If the Letter of Credit expires before the Return Date,
Sublessee shall replace the Letter of Credit deposited with Sublessor by
providing Sublessor with a substitute Letter of Credit at least thirty (30) days
prior to the expiration date of the then effective Letter of Credit being held
by Sublessor in the amount required hereunder. Sublessor shall have the right to
draw upon the Letter of Credit and apply such Letter of Credit or portion
thereof to cure any Default of Sublessee under this Sublease in same manner
described in this Section 4. Within thirty days following the expiration or
earlier termination of this Sublease, Sublessor shall return the Letter of
Credit, or so much thereof as shall not have theretofore been applied in
accordance with the terms of this paragraph or drawn upon by Sublessor and
applied to cure any default of Sublessee existing at the expiration or earlier
termination of this Sublease. If the Security Deposit is in the form of a Letter
of Credit when the Security Deposit is reduced on February 14, 2014 as described
above, Sublessee shall have the right to replace the existing Letter of Credit
with a new Letter of Credit in the required amount. Upon such replacement
Sublessor shall return the Letter of Credit previously in Sublessor’s
possession.



--------------------------------------------------------------------------------

5. Assignment/Subletting. Sublessee may not assign this Sublease in whole or in
part or sublet the Premises, without the prior written consent of the Sublessor,
which consent shall not be unreasonably withheld, conditioned or delayed, and
Master Landlord to the extent Master Landlord’s consent is required. If
permitted under the terms of the Amended Master Lease, Sublessor’s consent shall
not be required for an assignment or sublease of all or any portion of the
Premises to (i) any entity resulting from a merger of consolidation with
Sublessee or any organization purchasing substantially all of Sublessee’s
assets, (ii) any entity succeeding to substantially all the business and assets
of Sublessee, (iii) any subsidiary, affiliate or parent of Sublessee, (iv) any
entity controlling, controlled by or under common control with Sublessee, or
(v) any entity resulting from the reorganization of Sublessee outside of
bankruptcy organization. However, no such assignment or subletting shall relieve
Sublessee of its obligations hereunder.

6. Master Lease.

 

  a) This Sublease shall be subordinate to the Lease dated as of February 24,
2005 between PARKWAY REALTY SERVICES, LLC, a Delaware limited liability company
as successor to Lincoln-Carlyle Illinois Center, L.L.C., a Delaware limited
liability company, as landlord (“Master Landlord”), and Sublessor, as tenant
(the “Master Lease”), as amended by the First Amendment to Office Lease dated
May 17, 2006 (the “First Amendment” and together with the Master Lease, the
“Amended Master Lease”), copies of which are attached hereto and incorporated
herein as Exhibit A.

 

  b) Except as set forth in this Sublease and except for the following sections
of the Amended Master Lease which are excluded from this Sublease:

Section 3 – Rent;

Section 29 – SECURITY DEPOSIT;

Section 35 – OPTION TO EXTEND LEASE;

Section 36 – RIGHT OF FIRST OFFER;

Section 2 of the First Amendment (Landlord’s Work);

Section 3(b) of the First Amendment (BASE RENT); and

Section 6(i) of the First Amendment (Early Option to Terminate)

the obligations of Sublessor and Sublessee to each other, and the terms,
conditions and provisions of this Sublease shall be deemed to be those set forth
in the Amended Master Lease, and for such purposes, the terms “Landlord”,
“Tenant” and “Lease” as used in the Amended Master Lease shall be deemed to mean
Sublessor, Sublessee, and Sublease respectively. In the event of any conflict
between this Sublease and the Amended Master Lease, the terms, conditions and
provisions of this Sublease shall prevail. In particular, the Sublessee will be
responsible for all operating costs and tax escalations that may be passed
through under the Amended Master Lease relating to the period after the
Commencement Date.



--------------------------------------------------------------------------------

  c) During the term of this Sublease, Sublessee does hereby expressly assume
and agree to perform each and every obligation of Sublessor under the Amended
Master Lease pertaining to the Premises; except for (i) payment of Base Rent
(defined in the Amended Master Lease) and, except as otherwise provided herein,
Additional Rent (defined in the Amended Master Lease), (ii) except for the
posting of a security deposit (other than as required pursuant to this
Sublease), (iii) any obligations accruing before Commencement Date, and (iv) any
obligation arising due to the acts or omissions of Sublessor. Sublessee shall
hold Sublessor free and harmless of and from all liability, judgment, costs,
damages, claims or demands, including attorney fees arising out of Sublessee’s
failure to comply with or perform Sublessee’s obligations as described in this
Sublease.

 

  d) Sublessor will perform all of the obligations of the tenant pursuant to the
Amended Master Lease, except those undertaken by Sublessee pursuant to this
Sublease.

 

  e) If Master Landlord fails to perform any of the provisions set forth in the
Amended Master Lease to be performed by Master Landlord, Sublessor shall upon
written request of Sublessee use reasonable efforts in seeking to obtain the
performance of Master Landlord pursuant to the Amended Master Lease. In
addition, Sublessee shall have the right to take any action against Master
Landlord in its own name and for that purpose, and only to such extent,
Sublessor grants to Sublessee the rights of Sublessor with respect to the
Premises, retaining a concurrent right to enforce such rights. If any such
action against Master Landlord in Sublessee’s name is barred by reason of lack
of privity, non-assignability or otherwise, Sublessor shall permit Sublessee to
take such action or otherwise exercise its rights under this Sublease in
Sublessor’s name; provided, however, that Sublessee shall indemnify and hold
Sublessor harmless against all liability, loss or damage which Sublessor may
incur or suffer by reason of any such action, and that Sublessee provides to
Sublessor copies of all papers and notices of all proceedings so Sublessor may
be kept informed in respect thereof. Sublessor shall execute any documents
reasonably required to permit Sublessee to take any such action in Sublessor’s
name. Sublessee shall not receive any abatement of rent under this Sublease
because of the Master Landlord’s failure to perform any of its obligations under
the Master Lease, except that if Sublessor receives an abatement of rent from
the Master Landlord relating to the Premises which arises pursuant to Master
Landlord’s obligations under the Amended Master Lease, Sublessee shall receive a
corresponding abatement of rent hereunder.

 

  f) If Sublessor receives an abatement of rent from Master Landlord relating to
the Premises which arises pursuant to Master Landlord’s obligations under the
Amended Master Lease, Sublessee shall receive a corresponding abatement of rent
hereunder.



--------------------------------------------------------------------------------

  g) Sublessor shall use reasonable efforts to obtain for Sublessee the benefit
of all rights granted to Sublessor, as tenant under the Amended Master Lease,
with respect to the Premises in order to effectuate the intent of the parties
and the purpose of this Sublease.

 

  h) Sublessor and Sublessee each promptly shall furnish to the other copies of
any notices of default given by Master Landlord.

 

  i) Sublessor will not consent (i) to a termination of the Amended Master Lease
that will be effective on or before the earlier of (a) the termination of this
Sublease or (b) the Expiration Date (for reasons other than casualty or
condemnation as expressly permitted under the Amended Master Lease), or (ii) to
an amendment of the Amended Master Lease without the consent of the Sublessee,
which consent shall not be unreasonably withheld, delayed or conditioned.
Furthermore, neither Sublessor nor its agents, employees or contractors will
cause a default to occur under the Amended Master Lease and shall take all
actions reasonably necessary to preserve the Amended Master Lease.

 

  j) All notice requirements and grace periods as set forth in the Amended
Master Lease for defaults thereunder shall be applicable to defaults hereunder,
except as otherwise set forth herein.

This Sublease shall be treated for all purposes as a commercial lease and not as
a consumer lease.

7. Option to Terminate.

 

  a) Sublessor shall not exercise the option to terminate the Amended Master
Lease set forth in Section 37 of the Master Lease (as amended by the First
Amendment); provided, however, Sublessor shall have the right to terminate the
Amended Master Lease effective as of January 31, 2014 in accordance with the
terms of the Amended Master Lease if Sublessee exercises Sublessee’s termination
option set forth in this Section 7.

 

  b) Sublessee shall have the option to terminate this Sublease effective
January 31, 2014 with prior written notice delivered to Sublessor on or before
December 1, 2012, together with payment of $258,708.30, and the balance of
$258,708.30 delivered to Sublessor on or before December 1, 2013. Sublessee
specifically shall not have the option to terminate as set forth in Section 6
(i) of the First Amendment. Sublessee shall have no obligation whatsoever to pay
the “Termination Payment” (as defined in the Amended Master Lease) to Master
Landlord.

8. Alterations. Sublessee agrees it will make no alterations to the Premises
without the written consent of Sublessor, which shall not be unreasonably
withheld, conditioned or delayed, and Master Landlord (if consent is required
under the Amended Master Lease); provided, however, if Master Landlord’s consent
is not required under the Amended Master



--------------------------------------------------------------------------------

Lease for alterations, Sublessee shall not be required to obtain Sublessor’s
consent for such alterations. Sublessor shall use all reasonable efforts to
assist Sublessee in obtaining Master Landlord’s consent. Upon written approval,
any work approved shall be performed according to all applicable building and
fire codes and Sublessee shall be responsible for obtaining all governmental
approvals.

9. Care of Premises. Throughout the term of this Sublease, Sublessee agrees to
keep and maintain the Premises in good and sanitary order, and repair and in
accordance with the requirements of the Amended Master Lease (excepting those
services and repairs, if any, which Master Landlord must perform pursuant to the
Amended Master Lease), and shall on the last day of the term hereof, surrender
the Premises to Sublessor in substantially as good condition as when received,
normal wear and tear and damage by fire or other casualty excepted. Under no
circumstances shall Sublessee be required to remove any improvements located in
the Premises as of the Commencement Date (the “Existing Improvements”). To the
extent the Amended Master Lease requires the removal of such Existing
Improvements, Sublessor shall be required to remove the Existing Improvements.
However, Sublessee shall remove its personal property and any improvements or
alterations made by Sublessee to the extent required under the Amended Master
Lease or by Master Landlord.

10. Notices. All notices which may be required to be given under this Sublease
or the Amended Master Lease shall be in writing. All notices shall be served
either personally or sent by United States certified or registered mail, postage
prepaid, return receipt requested, or by prepaid nationally recognized overnight
courier service, and addressed to the following addressees or to such other
addresses as the parties may designate.

 

If to Sublessor:   

Marketing Werks, Inc.

111 E. Wacker Drive, Ste 3000

Chicago, Illinois 60601

 

Attn: Julie Guida

 

With a copy to:   

McCormick Braun Friman, LLC

217 N. Jefferson, 1st Floor

Chicago, IL 60661

Attn: Michael S. Friman, Esq.

 

If to Sublessee:   

J.C. Whitney & Co.

225 N. Michigan Avenue, Suite 1000

Chicago, Illinois 60601

Attention: Jerome Mascitti

 

If to Landlord:   

Parkway Realty Service, LLC

111 East Wacker Dr

Suite 1220

Chicago, IL 60601

Attention: Vice President-Asset Management



--------------------------------------------------------------------------------

Notices given hereunder shall be deemed to have been given on the date of
personal delivery (or the first business day thereafter if delivered on a
non-business day) or three (3) days after the date of certified mailing or the
next business day after being sent by overnight courier.

11. Additional Conditions. Subject to Sublessor’s obligation to deliver the
Premises to Sublessee in the Delivery Condition, Sublessor’s representations
contained herein, and latent defects, Sublessee acknowledges that it has had
sufficient opportunity to inspect the Premises and is satisfied with the
condition thereof and accepts Premises in “as is” condition with all faults.

12. Indemnity and Insurance.

 

  a) Sublessee agrees to defend, indemnify and hold Sublessor and Sublessor’s
officers, directors, partners, employees, agents and invitees harmless from and
against any and all loss, cost, expense and liability whatsoever (including
Sublessor’s cost of defending against the foregoing, such cost to include
reasonable attorneys’ fees) resulting or occurring by reason of the acts or
failures to act of Sublessee or otherwise resulting or occurring from
Sublessee’s use or occupancy of the Premises or any violation caused, suffered
or permitted by Sublessee, its agents, contractors, servants, licensees,
employees or invitees, provided that the foregoing indemnity shall not include
any cost or damage to the extent caused by the gross negligence or willful
misconduct of the Sublessor or the breach of this Sublease by Sublessor.

 

  b) Sublessor shall not be liable (i) for any damage to Sublessee’s or the
Sublessor’s property located in the Premises or any injury to any person,
regardless of the cause of such damage or injury except to the extent caused by
the gross negligence or willful misconduct of the Sublessor, nor (ii) for any
acts or omissions of other tenants of the Building or other persons in the
Building, nor (iii) for any condition of the Premises whatsoever (except to the
extent Sublessor breaches any material representations contained herein relating
to the condition of the Premises). Sublessee hereby releases Sublessor and
Sublessor’s officers, directors, employees, agents and invitees from all
liability and expense relating to any of the foregoing.

 

  c) Sublessee shall comply with those provisions of the Amended Master Lease
pertaining to insurance, as such provisions apply to the Premises. All such
policies shall name Sublessor and Master Landlord as additional insured parties
(to the extent required under the Amended Master Lease).

 

  d)

Sublessor shall and hereby does indemnify and hold Sublessee harmless from and
against any and all actions, claims, demands, damages, liabilities and expenses
(including, without limitation, reasonable attorneys’ fees) asserted against,
imposed upon or incurred by Sublessee by reason of (a) the existence of
Hazardous Substances in, under and about the Premises



--------------------------------------------------------------------------------

 

(as defined in the Amended Master Lease) as of the date possession of the
Premises is delivered to Sublessee, (b) the gross negligence or willful
misconduct of Sublessor or any of its agents, contractors, servants, licensees,
employees or invitees, and (c) any violation caused, suffered or permitted by
Sublessor, its agents, contractors, servants, licensees, employees or invitees
of any of the provisions of this Sublease, provided that the foregoing indemnity
shall not include any cost or damage to the extent caused by the negligence or
willful misconduct of the Sublessee or the breach of this Sublease by Sublessee.

13. Brokers. Sublessor and Sublessee covenant, warrant and represent that the
sole brokers instrumental in consummating this Sublease, were CB Richard Ellis,
Inc. and Studley, Inc., whose charges and commissions shall be paid by
Sublessor. Sublessee and Sublessor agree to defend, indemnify, and hold the
other party harmless against any claims for brokerage commission arising out of
any conversations or negotiations or claims of other brokers where such claims
are based on the alleged acts of the other party.

14. Sublessor’s Improvements; Furniture.

 

  a) Except as provided herein, Sublessee acknowledges and agrees that it is
leasing the Premises on an “AS IS” basis and there is no written or implied
obligation upon Sublessor or Master Landlord with respect to any improvement,
redecoration or other alteration of the Premises or any part of the Building.
All representations contained in the Amended Master Lease with respect to the
improvement, redecoration or other alteration of the Premises shall not apply to
this Sublease.

 

  b)

On the Commencement Date, the Sublessee shall purchase from Sublessor for the
sum of $1.00 and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, all of the furniture noted on
Exhibit B attached hereto in the Premises (“Furniture”). The Furniture includes,
without limitation, the Sublessor’s phone system, corresponding phone equipment
and wiring located in the Premises as of the date hereof. The Furniture shall be
conveyed to Sublessee by Bill of Sale, free and clear of all liens and
encumbrances (with a warranty by Sublessor that as of the date of such delivery,
Sublessor has good title to and the right and authority to so deliver the
Furniture and permit Sublessee’s use thereof during the Sublease Term). All
personal property not deemed to be Furniture shall be removed by Sublessor at
Sublessor’s cost from the Premises before the Commencement Date. The Sublessee
shall be responsible for all costs associated with the phones and phone switch
including, without limitation, maintenance of the phone switch, local phone
lines and the connection of such and all long distance costs. The Sublessee
shall be responsible for all personal property taxes levied on the Furniture.
Except as expressly provided above, the Sublessee acknowledges and agrees that
it has inspected the Furniture and agrees that the Sublessee is accepting the
Furniture on an “As Is” basis and the



--------------------------------------------------------------------------------

 

Sublessor makes no representation as to the condition or adequacy of such
furniture for the Sublessee’s needs. Sublessee acknowledges and agrees that the
Furniture may be subject to normal wear, tear and obsolescence accruing after
the date hereof and that the quality and quantity of such Furniture may differ
on the Commencement Date from the descriptions set forth on Exhibit B. Other
than a material decrease in the quantity or quality of furniture listed, in no
event may the quality or quantity of Furniture delivered on the Commencement
Date be the basis for a default by Sublessor hereunder or entitle Sublessee to
any remuneration credit or offsets for such difference. For purposes of this
Section, with respect to chairs a “material decrease” in the quantity of the
furniture shall mean a decrease of ten or more chairs. Notwithstanding the
foregoing, if Sublessee claims a material decrease, and if such material
decrease would constitute a breach of Sublessor’s obligations hereunder, then
Sublessor shall have the right to cure by providing substitute furniture or a
credit for same, in Sublessor’s sole discretion, within 30 days after the
Commencement Date. If Sublessee elects not to acquire Sublessor’s phone system
(such election to be made within fifteen (15) days after the date hereof),
(i) Sublessor shall remove the phone system and the corresponding phone
equipment prior to the Commencement Date, and (ii) the Abatement Period will be
extended by one (1) month.

 

  c) At the expiry or earlier termination of the term of this Sublease, the
Sublessee shall, at its sole cost, surrender the Premises to the Sublessor in
the same condition as such are as of the Commencement Date, reasonable wear and
tear excepted. The Sublessee shall pay to the Sublessor the cost of all repairs
and replacements required to the Premises as a result of the Sublessee’s use
thereof beyond normal wear and tear.

15. Signs. Sublessor will allow, and will request Master Landlord’s consent to
allow, Sublessee to utilize, during the Sublease Term, all signage rights
granted to Sublessor under the Amended Master Lease. Sublessor will request
Master Landlord’s consent to allow Sublessee to install and maintain a building
standard suite entry sign identifying Sublessee at the entrance to the Premises,
provided that Sublessee shall pay all costs and expenses to install, maintain
and remove such signage. The Sublessee shall be responsible for the cost of
removal of all such signage and make good of the area affected by the placing of
such signage at the end of the term of this Sublease.

16. Holding Over. If Sublessee remains in possession of the Premises after
expiration or termination of the term of this Sublease, without the Sublessor’s
and the Landlord’s consent, Sublessee shall become a tenant-at-sufferance, and
there shall be no renewal of this Sublease by operation of law. Sublessee agrees
to defend, indemnify and hold Sublessor harmless from and against any and all
loss, rental charges, costs, expense and liability whatsoever (including
Sublessor’s cost of defending against the foregoing, such cost to include
reasonable attorneys’ fees) resulting or occurring by reason of such overholding
of the Premises. The inclusion of the preceding sentence in this Sublease shall
not be construed as Sublessor’s consent to Sublessee’s holding over.



--------------------------------------------------------------------------------

17. Landlord’s Consent. This Sublease is subject to and conditioned upon the
consent of Master Landlord. Following the execution of this Sublease by
Sublessee, Sublessee will keep open Sublessee’s offer to enter into this
Sublease for a period of thirty (30) days (“Consent Period”) days while
Sublessor uses reasonable efforts to obtain Master Landlord’s consent (“Master
Landlord’s Consent”). Master Landlord’s Consent shall be subject to Sublessee’s
approval, which shall not be unreasonably withheld, delayed or conditioned, and
Sublessee’s time for consideration of Master Landlord’s Consent shall extend the
Consent Period on a day for day basis; provided, however, regardless of the
amount of time for Sublessee’s consideration and negotiation of Master
Landlord’s Consent in no event shall the Consent Period exceed forty five
(45) days provided that Sublessee is considering and negotiating Master
Landlord’s Consent reasonably, timely and in good faith. In the event that
Master Landlord’s Consent is not obtained within the Consent Period, and
Sublessor is not able to procure Master Landlord’s Consent within five
(5) additional days thereafter, either party may thereafter cancel this Sublease
by written notice to the other given at any time prior to delivery of Master
Landlord’s Consent, in which event any amounts paid by Sublessee to Sublessor
shall be promptly refunded to Sublessee. Sublessor shall pay all costs, fees and
charges required by the Amended Master Lease to be paid to Master Landlord in
connection with any consent of Master Landlord to this Sublease, not to exceed
the amount set forth in the Amended Master Lease.

18. Sublessor’s Representations & Warranties. Sublessor hereby represents and
warrants that:

 

  a) Attached hereto as Exhibit A is a true, correct and complete copy of the
Amended Master Lease, to Sublessor’s knowledge, there are no understandings
relating to the Premises which will adversely affect or diminish the rights of
Sublessee or impose any greater obligations on Sublessee than is expressly
stated therein and there are no additional agreements between Sublessor and
Master Landlord with respect to the Premises;

 

  b) The Amended Master Lease is in full force and effect;

 

  c) Sublessor has no knowledge of and has received no notice from Master
Landlord of default by Sublessor under the Amended Master Lease which default
remains uncured on the date hereof;

 

  d) Neither Sublessor nor to Sublessor’s knowledge, Master Landlord, is now in
default under the Amended Master Lease, nor to Sublessor’s knowledge does there
presently exist any circumstances which with the giving of notice or the passage
of time would be a default under the Amended Master Lease;

 

  e) The heating, ventilation and air conditioning systems and other building
systems serving the Premises are in good working order and will continue to be
at the delivery of the Premises to Sublessee;



--------------------------------------------------------------------------------

  f) The electrical systems and communication cabling serving the Premises are
in good working order and will continue to be at the delivery of the Sublease
Premises to Sublessee

 

  g) Sublessor has not received any notices from Master Landlord of any material
defects, deficiencies or violations with respect to the Premises that have not
been substantially corrected;

 

  h) To the best of Sublessor’s knowledge, there are no hazardous materials in
the Premises which do not comply with applicable laws; and

 

  i) Sublessor has not assigned the Amended Master Lease or sublet any portion
of the Premises (except pursuant to this Sublease).

19. Remedies. The occurrence of any one or more of the following events shall
constitute a default and breach of this Sublease by Sublessor: (a) Sublessor’s
failure to do, observe, keep and perform any of the terms, covenants,
conditions, agreements or provisions of this Sublease required to be done,
observed, kept or performed by Sublessor, within thirty (30) days after written
notice by Sublessee to Sublessor of said failure (except when the nature of
Sublessor’s obligation is such that more than thirty (30) days are required for
its performance, then Sublessor shall not be deemed in default if it commences
performance within the thirty (30) day period and thereafter diligently pursues
the cure to completion); or (b) the failure of any material representation or
warranty to be true when deemed given hereunder. Notwithstanding the foregoing,
in the event of an emergency (including, without limitation, the risk that the
Amended Master Lease may terminate), Sublessee may give Sublessor such shorter
notice as is practicable under the circumstances. In the event of a default by
Sublessor (after the expiration of applicable notice and cure periods),
Sublessee, at its option, without further notice or demand, shall have the right
to any one or more of the following remedies in addition to all other rights and
remedies provided at law or in equity or elsewhere herein: (a) to remedy such
default or breach (such remedy may include, without limitation, paying any
amounts owed by Sublessor under the Amended Master Lease) and seek reimbursement
for same (provided that if Sublessee pays to Master Landlord any amounts owed by
Sublessor under the Master Lease, Sublessee shall have the right to deduct such
payments from the installments of Base Rent and Additional Rent next falling due
until Sublessee is reimbursed in full) ; or (b) to pursue the remedy of specific
performance. Nothing herein contained shall relieve Sublessor from its
obligations hereunder, nor shall this Section be construed to obligate Sublessee
to perform Sublessor’s obligations.

20. Casualty; Eminent Domain. In the event of a fire or other casualty affecting
the Building or the Premises, or of a taking of all or a part of the Building or
the Premises under the power of eminent domain, except as set forth in the
Amended Master Lease: (i) Sublessor shall not have any obligation to repair or
restore the Premises or any alterations or personal property; (ii) Sublessee
shall be entitled only to a proportionate abatement of minimum rent to the
extent Sublessor receives a corresponding abatement of rent under the Amended
Master Lease during the time and to the extent the Premises are unfit for
occupancy for the purposes permitted under this Sublease and not occupied by
Sublessee as a result thereof; (iii) Sublessee shall not, by reason thereof,
have a right to terminate this Sublease unless Sublessor has the corresponding



--------------------------------------------------------------------------------

right to terminate the Amended Master Lease in such circumstance or unless the
Amended Master Lease shall be otherwise terminated; and (iv) Sublessor reserves
the right to terminate the Amended Master Lease and this Sublease in connection
with any right granted to it under the Amended Master Lease for an event of
casualty or eminent domain whether or not the Premises is damaged or the subject
of a taking. In the event Master Landlord or Sublessor exercises the right to
terminate the Amended Master Lease as the result of any such fire, casualty or
taking, (a) Sublessor shall provide Sublessee with a copy of the relevant
termination notice and this Sublease shall terminate on the date upon which the
Amended Master Lease terminates and (b) Sublessee shall immediately pay to
Sublessor all of Sublessee’s insurance proceeds relating to all alterations that
Sublessor is obligated to pay to Master Landlord (but not the proceeds to the
Furniture or Sublessee’s other personal property). Sublessee shall be entitled
to all proceeds or claims for eminent domain that the Sublessor is entitled to
as tenant under the Amended Master Lease.

21. Quiet Enjoyment. Sublessee, on paying the rent and performing all the terms,
covenants and conditions of this Sublease, shall and may peacefully and quietly
have, hold and enjoy the Premises for the Sublease Term, free from any act or
hindrance by Sublessor or any party claiming by, through or under Sublessor.

22. Early Access. Sublessee shall have the right to access the Premises by
May 1, 2008 in order that Sublessee may do work required by Sublessee to make
the Premises ready for Sublessee’s use and occupancy, including, without
limitation, install Sublessee’s phone and data system. Sublessee shall use
reasonable efforts to not materially interfere with Sublessor’s business
operations during such early access period. Any such early entry into and
occupation of the Premises by Sublessee shall be deemed to be under all of the
terms, covenants, conditions and provisions of this Sublease, excluding the
covenant to pay rent.

23. General Provisions.

 

  a) Entire Agreement; Amendments. This Sublease constitutes the entire
agreement between the parties concerning the matters set forth herein. Neither
Sublessee nor Sublessor shall be bound by any terms statements, conditions or
representations, oral or written, express or implied, not contained in this
Sublease. No modification of this Sublease shall be binding or valid unless
expressed in a writing executed by Sublessor and Sublessee.

 

  b) Successors and Assigns. This Sublease shall be binding upon and inure to
the benefit of the parties and their respective successors, permitted assigns,
heirs and legal representatives.

 

  c) Interpretation. The Exhibits attached to this Sublease are part of this
Sublease. Section and subsection headings are for conveniences only, and not for
use in interpreting this Sublease. If a court finds any provision of this
Sublease unenforceable, all other provisions shall remain enforceable, and such
unenforceable provision shall be deemed severed from this Sublease.



--------------------------------------------------------------------------------

  d) Costs; Include; Shall; May. Except as expressly provided otherwise in this
Sublease, the party obligated or permitted to perform an obligation is also
obligated, as between Sublessor and Sublessee, to pay the cost of performance.
“Include,” “includes,” and “including” mean considered as part of a larger
group, and not limited to the items recited. “Shall” means is obligated to.
“May” means “is permitted to.”

 

  e) Waiver. No provisions of this Sublease is waived by Sublessor or Sublessee
unless waived by such party in writing Sublessor’s acceptance of rent is not a
waiver of any default of Sublessee, regardless of Sublessor’s knowledge of a
default when it accepts the rent. No waiver by Sublessor or Sublessee of any
default is a waiver of any other default of the same or any other provision of
this Sublease.

 

  f) Remedies. The rights and remedies mentioned in this Sublease are in
addition to, and do not deprive a party of, any other rights at law or in
equity.

 

  g) Governing Law; Venue. This Sublease shall be governed by and construed in
accordance with the laws of the State of Illinois. Each of Sublessor and
Sublessee hereby waives any objection to the venue of any action filed by
Sublessor against Sublessee (or vice versa) in any state or federal court in the
jurisdiction in which the Building is located, and each of Sublessor and
Sublessee further waives any right, claim or power, under the doctrine of forum
non coveniens or otherwise, to transfer any such action to any other court.

 

  h) Authority. Sublessee and Sublessor each represents and warrants to the
other that it is a duly organized corporation, limited liability company or
partnership, is in good standing under the laws of the jurisdiction of its
formation, is qualified to do business and is in good standing in the
jurisdiction in which the Building is located, has the power and authority to
enter into this Sublease, and that all corporate, limited liability company or
partnership action, as applicable, requisite to authorize the representing party
to enter into this Sublease has been duly taken.

 

  i) Attorney’s Fees. The non-prevailing party in any action taken under or
pursuant to this Sublease shall reimburse the prevailing party in such action
for the reasonable attorneys’ fees and expenses incurred by the prevailing party
in connection with such action.

 

  j) Counterparts. To facilitate execution, this Sublease may be executed in as
many counterparts as may reasonably be required; and it shall not be necessary
that the signature of each party, or that the signatures of all persons required
to bind any party, appear on each counterpart; but it shall be sufficient that
the signature of each party, or that the signatures of the persons required to
bind any party, appear on one or more of such counterparts. All counterparts
shall collectively constitute a single agreement.

[Signature page attached.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Sublease as of the date first
above written.

 

SUBLESSOR:  

MARKETING WERKS, INC.,

an Illinois corporation

By:  

/s/ Julie Guida

  Its:  

President - Marketing Werks

SUBLESSEE: J.C. WHITNEY & CO., By:  

/s/ Tom West

  Its:  

CEO - J.C. Whitney & Co.



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED MASTER LEASE

[Attached hereto as a separate document]



--------------------------------------------------------------------------------

111 EAST WACKER, LLC

% PARKWAY REALTY SERVICES LLC

111 EAST WACKER DRIVE

CHICAGO, IL 60601

December     , 2007

Marketing Werks, Inc.

111 East Wacker Drive, Suite 3000

Chicago, Illinois 60601

Attention: Michael Friman

J.C. Whitney & Co.

225 North Michigan Avenue, Suite 1000

Chicago, Illinois 60601

Attention: Jerome Mascitti

 

RE:         CONSENT TO SUBLEASE         “Building”:    111 East Wacker Drive,
Chicago, IL         “Premises”:    30th Floor of the Building        
“Sublet Space”:    The entire Premises         “Landlord”:    Parkway 233 North
Michigan, LLC         “Tenant”:    Marketing Werks, Inc.         “Subtenant”:   
J.C. Whitney & Co.    “Lease”:     

Agreement dated February 24, 2005 as amended by First Amendment to Lease dated
May 17, 2006 as same has been may be amended, modified, extended or restated
from time to time after the date hereof.

   “Sublease”:     

Agreement annexed hereto, as same may be amended, modified, extended or restated
from time to time, as may be permitted hereunder

Gentlemen:

You have requested our consent to the Sublease. Such consent is hereby granted
on the terms and conditions, and in reliance upon the representations and
warranties, set forth in this letter (this “Agreement”).

1. Tenant represents and warrants that (a) the Lease is in full force and
effect: (b) the Lease has not been assigned, encumbered, modified, extended or
supplemented: (c) Tenant knows of no defense or counterclaim to the enforcement
of the Lease: (d) Tenant is not entitled to any reduction, offset or abatement
of the rent payable under the Lease: (e) a true and complete copy of the
Sublease is attached hereto, and the Sublease constitutes the complete agreement
between Tenant and Subtenant with respect to the subject matter thereof,
(f) Landlord has completed all work to be performed by Landlord under the Lease
and has paid all contributions and other sums due to Tenant under the Lease, and
(g) neither Landlord, to Tenant’s knowledge, nor Tenant is in default of any of
their respective obligations or covenants, and neither has breached any of their
respective representations or warranties, under the Lease.

2. The Sublease shall be subject and subordinate to the Lease and all of its
precisions. Neither Tenant nor Subtenant shall take, permit or suffer any action
which would violate the provisions of the Lease or this Agreement.

3. Landlord’s obligations to Tenant are governed only by the Lease and this
Agreement and Landlord’s obligations to Subtenant are only as set forth in
Paragraphs 6, 11 and 22 of this Agreement. Landlord shall not be bound or
estopped by any provision of the Sublease, including any provision purporting



--------------------------------------------------------------------------------

to impose any obligations upon Landlord (except as provided in Paragraph 6 of
this Agreement). Nothing contained herein shall be constated as a consent to,
approval of. or ratification by Landlord of any of the particular provisions of
the Sublease or any plan or drawing referred to or contained therein except as
may be expressly provided herein). Landlord has not reviewed or approved any
provision of the Sublease.

4. If Tenant or Subtenant violates any of the terms of this Agreement, or if any
representation by Tenant or Subtenant in this Agreement is untrue in any
material respect, or if Subtenant takes any action which would constitute a
default under the Lease, then Landlord may declare the Lease to be in default
and avail itself of all remedies provided at law or equity or in the Lease with
respect to defaults: provided that Landlord shall not exercise its right to
terminate the Lease or Tenant’s right to possession of the Premises unless
Tenant or Subtenant does not cure such default within the cure period, if any,
set forth in Section 19(a) of the Lease.

5. Subject to the provisions of Paragraph 6 of this Agreement, if the Lease is
terminated prior to the stated expiration date provided in the Lease, the
Sublease, on the date of such termination, shall likewise terminate. In
connection with such termination. Subtenant, at its sole expense, shall
surrender the Sublet Space to Landlord in the manner provided for in the Lease,
including the removal of all its personal property from the Sublet Space and
from any part of the Building to which it is not otherwise entitled to
occupancy, and repair all resulting damage to the Sublet Space and the Building,
provided, however. Subtenant shall not be obligated to remove any alterations,
additions or improvements located in the Sublet Space as of the date Tenant
delivers possession of the Sublet Space to Subtenant. Except as otherwise
provided in the Lease. Landlord shall have the right to retain any property and
personal effects which remain in the Sublet Space or the Building on the date of
termination of the Sublease, without any obligation or liability to Tenant or
Subtenant, and to retain any net proceeds realized from the sale thereof,
without waiving Landlord’s rights with respect to any default by Tenant under
the Lease or Subtenant under the foregoing provisions of this paragraph and the
provisions of the Lease and Sublease. If Subtenant shall fail to vacate and
surrender the Sublet Space in accordance with the provisions of this paragraph.
Landlord shall be entitled to all of the rights and remedies which arc available
to a landlord against a tenant holding over after the expiration of a term, and
any such holding over shall be deemed a default under the Lease. In addition.
Subtenant agrees that it will not seek, and it expressly waives any right to
seek, any stay of (a) the prosecution of. or (b) the execution of any judgment
awarded in. any action by Landlord to recover possession of the Sublet Space.
This paragraph shall survive the earlier termination of the Lease and Sublease.

6. If the Lease is terminated or if Tenant’s possession of the Premises is
terminated before the stated expiration date of the Sublease, and if Landlord or
any other part) then entitled to possession of the Sublet Space so demands in
writing to Subtenant within five (5) business days after the receipt of a final
court order of possession of the Premises. Subtenant shall attorn to Landlord or
any such party upon the then executor) terms of the Sublease for the remainder
of the staled term of the Sublease. The party to whom Subtenant attorns shall,
under such circumstances, agree not to disturb Subtenant in its use and
enjoyment of the Sublet Space, provided Subtenant performs all of its
obligations under the Sublease. Such party shall not be required to honor or
credit Subtenant for (i) any payments of rent made to Tenant for more than one
month in advance or for any other payment owing by, or on deposit with. Tenant
for the credit of Subtenant except to the extent actually received by Landlord,
(ii) any obligation to perform any work or make any payment to Subtenant
pursuant to a work letter, the Sublease or otherwise, (iii) any security
deposits not in Landlord’s actual possession, (iv) any obligation of. or
liability resulting from any act or omission of. Tenant, (v) any amendment of
the Sublease not expressly consented to by Landlord, or (vi) any defenses,
abatements, reductions, counterclaims or offsets assertable against Tenant
except to the extent any such rights relate to payments made by Subtenant to
Landlord on behalf of Tenant. This provision is self-operative upon demand for
attornment, whether or not, as a matter of law. the Sublease may terminate upon
the expiration or termination of the term of the Lease or the termination of
Tenant’s possession of the Premises. Subtenant however, agrees to give Landlord
or such other party, on request, a commercially reasonable instrument
acknowledging an attornment according to these terms. No attornment pursuant to
this paragraph shall be deemed a waiver or impairment of Landlord’s rights under
the Lease to pursue any remedy not inconsistent with the attornment.

 

2



--------------------------------------------------------------------------------

In the event of such election by Landlord or such other party, (i) Tenant shall
deliver to Landlord or such other party any security deposit which Tenant is
then holding under the Sublease and (ii) Subtenant shall reimburse Landlord or
such other party for any costs that may be incurred by it in connection with
such attornment, including reasonable legal fees and disbursements.

Landlord shall provide Subtenant a copy of any default notice delivered pursuant
to Section 19 of the Lease at the same time such notice is delivered to Tenant.
Landlord shall accept cure by Subtenant of such default within the cure period,
if any, provided pursuant to Section 19 of the Lease as a cure by Tenant.

7. Tenant and Subtenant each agrees:

(i) None of Landlord’s shareholders, partners, members, directors, officers,
agents or employees, directly or indirectly, shall be liable for Landlord’s
performance under the Lease or this Agreement:

(ii) Landlord’s liability shall be limited to the value of Landlord’s interest
in the Real Property (as defined in the Lease):

(iii) it will not seek to satisfy any judgment against Landlord out of the
assets of any person or entity other than Landlord (but only to the extent
provided in clause (ii) above): and

(iv) the obligations of Landlord under this Agreement shall not be binding upon
Landlord after the sale, conveyance, assignment or transfer by Landlord of its
interest in the Real Property, and Tenant and Subtenant shall look solely to the
transferee for the satisfaction of such obligations. Any such transferee shall
be deemed to have assumed all of Landlord’s obligations under this Agreement.

8. Tenant and Subtenant each represents and warrants that no rent or other
consideration is being paid or is payable to Tenant by Subtenant for the right
to use or occupy the Sublease Space or for the use. sale or rental of Tenant’s
fixtures. leasehold improvements, equipment, furniture or other personal
property in excess of the Base Rent and Additional Rent payable pursuant to the
Lease (collectively, the “Rent”) for the Sublease Space, and if such rent or
other consideration exceeds such Rent. Tenant shall comply with Section 15(c) of
the Lease and pay to Landlord fifty percent (50%) of such excess.

9. The expiration date of the Sublease shall be January 30, 2017, unless sooner
terminated pursuant to the terms of the Lease or the Sublease.

10. If a Default (as defined in Section 19(a) of the Lease) occurs under the
Lease, during the continuation of such Default. Subtenant shall, upon written
notice from Landlord, pay all rent due under the Sublease directly to Landlord:
provided, however, the foregoing shall not be deemed to establish any privity of
estate or contract (but for the provisions of this Agreement) between Landlord
and Subtenant and the Sublease shall otherwise continue to be a “sublease”
between Tenant and Subtenant subject and subordinate to all of the covenants,
agreements, terms, provisions and conditions of the Lease and this Agreement.

11. As additional security for Tenant’s obligations under the Lease, on or
before April 1, 2008. Subtenant shall deliver to landlord a letter of credit
(the “Subtenant Letter of Credit”) that satisfies the terms and conditions of
Section 29(b) of the Lease and the provisions of this paragraph. Anything to the
contrary herein or in the Lease notwithstanding, the Subtenant Letter of Credit
shall (i) be in the form attached hereto as Exhibit A, (ii) shall expire no
earlier November 14, 2009, and (iii) shall be in the amount of One Hundred
Thousand and 00/100 Dollars ($100,000.00) and shall not reduce during the term
of the Subtenant Letter of Credit. Landlord shall be entitled to draw on
Subtenant’s letter of credit in the same manner as Landlord is entitled to draw
on Tenant’s letter of credit pursuant to

 

3



--------------------------------------------------------------------------------

Section 29 of the Lease, provided that Landlord shall not draw on the Subtenant
Letter of Credit (a) until it has fully applied Tenant’s security deposit under
Section 29 of the Lease, (b) in the case of a monetary default described in
Section 19(a)(i) or (ii), if Subtenant pays to Landlord the rent due under the
Sublease after receipt of the notice described in Paragraph 10 above, or (c) for
a default not described in Section 19(a)(i) or (ii) of the Lease caused by
Tenant. Provided (i) no Default exists under the Lease, (ii) nothing has
occurred that, but for the giving of notice and the expiration of a cure period,
would constitute a default under the Lease, and (iii) neither Tenant nor
Subtenant have violated any of the terms of this Agreement. Landlord shall
return the Subtenant Letter of Credit to Subtenant on November 17, 2009. If
(i) the Lease or Tenant’s possession of the Premises is terminated,
(ii) Landlord does not request that Subtenant attorn to Landlord pursuant to
Paragraph 6. (iii) Subtenant has paid to Landlord all rent due under the
Sublease after Landlord delivers the notice described in Paragraph 10 above and
(iv) no Default under the Lease not caused by Tenant exists as of the date of
such termination, then landlord shall return the Subtenant Letter of Credit to
Subtenant within 15 days after the termination of the Lease or Tenant’s
possession of the Premises. Landlord hereby approves LaSalle Bank National
Association as issuer of the Subtenant Letter of Credit.

12. The Lease and this Agreement constitute the entire agreement of the parties
with respect to Landlord’s consent to the Sublease. This Agreement, may not be
changed except in writing signed by the party to be charged.

13. All statements, notices and other communications given pursuant to this
Agreement must be in writing and must be delivered personally with receipt
acknowledged, or sent by a nationally recognized reputable overnight courier
(against a receipt of delivery), or by registered mail, return receipt
requested, addressed to the parties at their addresses set forth above, or, if
to Subtenant, at the Building, or at such other address as any party may
designate upon not less than 10 days prior notice given in accordance with this
paragraph. Any such communication shall be deemed delivered when personally
delivered, or on the date received or rejected as indicated by the receipt if
sent by overnight courier or by the return receipt if sent by mail. Prior to
Subtenant’s occupancy of the Premises, notice to Subtenant shall be delivered to
the following address: J.C. Whitney & Co. 225 North Michigan Avenue, Suite 1000,
Chicago, Illinois 60601, Attention: Jerome Mascitti.

14. This Agreement will be construed and governed by Illinois law.

15. Landlord’s rights and remedies under this Agreement shall be in addition to
every other right or remedy available to it under the Lease, at law. in equity
or otherwise and Landlord shall be able to assert its rights and remedies at the
same time as before, or after its assertion of any other right or remedy to
which it is entitled without in any way diminishing such other rights or
remedies. The invalidity or unenforceability of any provision of this Agreement
shall not impair the validity and enforceability of any other provision of this
Agreement.

16. This Agreement shall bind and inure to the benefit of the parties and their
respective successors and assigns, except as provided in Paragraph 7(iv) above
and except that it shall not inure to the benefit of any successor or assign of
Tenant or Subtenant whose status was acquired in violation of the Lease or this
Agreement.

17. Each of the parties executing this Agreement represents that it is duly
authorized to execute and deliver this Agreement and that each such party has
full power and authority to enter into this Agreement.

18. Tenant and Subtenant, jointly and severally, indemnify Landlord against, and
hold it harmless from, all costs, damages and expenses, including reasonable
attorneys’ fees and disbursements, arising out of any claims for brokerage
commissions, finder’s fees or other compensation in connection with the Sublease
or procuring possession of the Sublet Space Tenant and Subtenant, at their sole
expense, may defend any such claim with counsel reasonably acceptable to
Landlord and settle any such claim at their expense, but only Landlord may
approve the text of any stipulation, settlement agreement consent order.
judgment or decree entered into on its behalf. The provisions of this Paragraph
18 shall survive the expiration or sooner termination of the Lease or Sublease.

 

4



--------------------------------------------------------------------------------

19. Tenant and Subtenant, jointly and severally, indemnify Landlord against, and
hold it harmless from any and all losses, costs, expenses, claims and
liabilities including, but not limited to. reasonable counsel fees, arising from
the use. occupancy, conduct or management of the Sublet Space by Subtenant, or
its agents, employees, contractors, representatives or invitees, or Subtenant’s
business activities therein. If any proceeding is brought against Landlord by
reason of any such claim. Tenant and Subtenant, jointly and severally, shall be
responsible for Landlord’s costs and expenses including, without limitation,
reasonable attorney’s fees and expenses) incurred in connection therewith. If
any action or proceeding is brought against Landlord by reason of any such
claim. Subtenant and for Tenant, upon written notice from Landlord, shall, at
Tenant’s or Subtenant’s sole cost and expense, as the case may be. resist or
defend such action or proceeding using counsel reasonably approved by Landlord,
but may not settle any such claim without Landlord’s prior written approval. The
provisions of this Paragraph 19 shall survive the expiration or earlier
termination of the term of the Sublease or the Lease. The indemnity and any
right granted to Landlord pursuant to this paragraph shall be in addition to.
and not in limitation of Landlord’s rights under the Lease.

20. Subtenant shall carry insurance during the entire term required to be
carried by Tenant under the Lease. Landlord and Subtenant agree to have all
physical damage or material damage insurance which may be carried by either of
them, and Subtenant agrees to have all business interruption insurance which it
carries, endorsed to provide that any release from liability of, or waiver of
claim for. recovery from the other party entered into in writing by the insured
thereunder prior to any loss or damage shall not affect the validity of said
policy or the right of the insured to recover thereunder and providing further
that the insurer waives all rights of subrogation which such insurer might have
against the other party Without limiting any release or waiver of liability or
recovery contained in any other section of the Lease, but rather in confirmation
and furtherance thereof each of the parties hereto waives all claims for
recovery from the other party for any loss or damage to any of its property or
damages as a result of business interruption. Notwithstanding the foregoing or
anything contained in the Lease to the contrary, any release and any waiver of
claims shall not be operative, nor shall the foregoing endorsements be required,
in any case where the effect of such release and waiver is to invalidate
insurance coverage or increase the cost thereof (provided that, in the case of
increased cost, the other party shall have the right, within ten (10) days
following written notice, to pay such increased cost keeping such release and
waiver in full force and effect)

21. Landlord’s consent to the Sublease docs not include consent to any
modification, supplement or amendment of the Sublease, or to any assignment of
the Sublease or sub-subletting of the Sublet Space or any additional subleasing
of the Sublet Space or any other portion of the Premises whether pursuant to an
option or right contained in the Sublease or otherwise, each of which requires
Landlord’s prior written consent (except that Tenant and Subtenant may terminate
the Sublease without Landlord’s prior consent). If Tenant, or Subtenant desires
landlord’s consent to any such other action it must specifically and separately
request such consent and in the case of an assignment or sublease the provisions
of Article 15 of the Lease shall apply to such request (and if such request is
made by Subtenant, said Article 15 shall apply in the same manner as if such
request was made by Tenant). Tenant shall give Landlord prompt written notice if
the Sublease terminates prior to its stated term. Notwithstanding the foregoing,
the provisions of Section 15(h) of the Lease permitting an assignment of the
Lease or a sublease of the Premises without landlord’s consent shall also apply
to Subtenant in the same manner as if Subtenant were Tenant.

22. Landlord agrees as follows:

(i) The performance by Subtenant under the Sublease shall constitute performance
by Tenant under the Lease (except for the payment of rent).

(ii) This consent satisfies the requirements of Article 13 of the Lease.

 

5



--------------------------------------------------------------------------------

(iii) Landlord certifies that it has not received written notice that any
existing condition of the Premises is in violation of any statute or ordinance.

(iv) Landlord certifies to Subtenant that: (a) the Lease has not been canceled,
modified, extended or amended except as noted above: (b) to the best of
Landlord’s knowledge, the Lease has not been assigned by Tenant; (c) to the best
of Landlord’s knowledge. Tenant is not in default under the terms of the Lease
and no notice of an Event of Default has been delivered to Tenant and (d) the
Prime Lease is in full force and effect.

(v) Subtenant shall have the right to request after-hours heating, ventilation
and air conditioning (“HVAC”) services for the Premises directly from Landlord.
In the event Subtenant requests such after-hours HVAC services. Landlord shall
provide such after-hours HVAC’ services in accordance with the terms of the
Lease and Landlord shall bill Subtenant directly for such after-hours HVAC.
Subtenant shall pay such bill to Landlord as Additional Rent in accordance with
the terms and provisions of the Lease. Tenant agrees to the provisions of this
Section 22(v) and acknowledges that, notwithstanding the fact that Landlord will
bill Subtenant directly for the after-hours HVAC costs, such costs shall be
considered additional Rent under the Lease.

23. Neither the execution and delivery of this Agreement or the Sublease, nor
any acceptance of rent or other consideration from Subtenant by Landlord or
Landlord’s agent shall operate to waive, modify, impair, release or in any
manner affect Tenant’s liability or obligations under the Lease or Subtenant’s
liability or obligations under the Sublease.

24. If there shall be any conflict or inconsistency between the terms, covenants
and conditions of this Agreement or the Lease and the Sublease, then the terms,
covenants and conditions of tins Agreement or the Lease shall prevail. If there
shall be any conflict or inconsistency between this Agreement and the Lease then
the terms, covenants and conditions of this Agreement shall prevail.

25. Each of the parties hereby irrevocably and unconditionally waives its right
to a jury trial in any cause of action arising out of, or relating to, this
Agreement.

26. Tenant agrees to pay, upon demand. Landlord’s reasonable out-of-pocket fees
and disbursements incurred in connection with and related to the preparation and
execution of this Agreement.

27. This Agreement may be executed in counterparts, each of which shall be
deemed an original, and all such counterparts shall together constitute one and
the same instrument.

 

6



--------------------------------------------------------------------------------

Please acknowledge your agreement to the terms and conditions of this Agreement
by signing the copy of this Agreement enclosed herewith and returning it to the
Landlord. You may consider Landlord’s consent to be effective upon your receipt
of a fully executed copy of this Agreement.

 

Very truly yours, 111 East Wacker, LLC   By:   Parkway Chicago, LLC   Its: Sole
Member     By:  

/s/ Jay Buckley

    Its:  

Senior Vice President

Agreed to: TENANT Marketing Werks, Inc. By:  

/s/ Julie Guida

Its:  

President

SUBTENANT J.C. Whitney & Co. By:  

/s/ Tom West

Its:  

CEO

 

7



--------------------------------------------------------------------------------

EXHIBIT A

IRREVOCABLE LETTER OF CREDIT

December     , 2007

Beneficiary:

111 EAST WACKER LLC

C/O PARKWAY REALTY SERVICES LLC

111 EAST WACKER DRIVE

CHICAGO, IL 60601

Attention: PROPERTY MANAGER

Our irrevocable standby Letter of Credit:

No.                                                         

Applicant:

J.C. Whitney & Co.

225 North Michigan Avenue, Suite 1000

Chicago, Illinois 60601

Attention: Jerome Mascitti

Amount: Exactly One Hundred Thousand and 00/100 U.S. Dollars ($100,000.00)

Initial Expiration Date:                         

Final Date of Expiration: November 14, 2009

We (the “Bank”) hereby issue our irrevocable standby Letter of Credit No.
                     in Beneficiary’s favor for the account of the
above-referenced Applicant, in the aggregate amount of exactly USD $100,000.00.

This Letter of Credit is available with us at our above office by presentation
of your draft drawn on us at sight bearing the clause: “Drawn under
                     LaSalle Bank, N.A. Letter of Credit No.
                    ” and accompanied by the original of this Letter of Credit
and the following document:

Beneficiary’s statement purportedly signed by an officer or authorized agent of
Beneficiary or Beneficiary’s authorized managing agent, reading

“The amount of this drawing under Irrevocable Letter of Credit No. is being
drawn pursuant to that certain (i) Lease dated February 24. 2005 between
Lincoln-Carlyle Illinois Center. L.L.C., as landlord, and Marketing Works. Inc.,
as tenant, as such lease has been amended or assigned, and (ii) that certain
Consent to Sublease dated as of                      , 200    , between Parkway
233 North Michigan, LLC, as landlord, Marketing Werks, Inc., as tenant, and J.C.
Whitney & Co., as subtenant, as such Consent to Sublease has been amended or
assigned.

Such sight draft may be signed by Beneficiary or Beneficiary’s managing agent.

 

8



--------------------------------------------------------------------------------

Special conditions:

Partial draws, as well as multiple presentations and drawings, under this Letter
of Credit are permitted. This Letter of Credit shall be automatically extended
for an additional period of one (1) year, without amendment, from the Initial
Expiration Date or each future expiration date unless, at least forty-five
(45) days prior to the then current expiration date, we notify you by registered
mail/overnight courier service at the above address that this Letter of Credit
will not be extended beyond the current expiration date. Notwithstanding
anything to the contrary contained herein, this Letter of Credit shall expire
permanently without renewal on November 14, 2009.

We hereby agree with you that all drafts drawn under and in compliance with the
terms of this Letter of Credit will be duly honored upon presentation to us on
or before the expiration date of this Letter of Credit, regardless of whether
Applicant disputes such presentation.

This Letter of Credit is transferable one or more tunes and any such transfer
shall be effected by us, provided that you deliver to us your written request
for transfer in form and substance reasonably satisfactory to us. Beneficiary
may, at any time and without notice to Applicant and without first obtaining
Applicant’s consent thereto, transfer all or any portion of Beneficiary’s
interest in and to the Letter of Credit to a transferee of Beneficiary’s
interest in, or to any person holding a mortgage encumbering Beneficiary’s
interest in 111East Wacker Drive, Chicago, Illinois. The original of this Letter
of Credit together with any amendments thereto must accompany any such transfer
request.

Except so far as otherwise expressly stated, this documentary credit is subject
to International Standby Practices 1998, International Chamber Of Commerce
Publication No 590.

 

By:  

 

  Authorized signature

Please direct any correspondence including drawing or inquiry quoting our
reference number to the above referenced address.

 

9